On Petition to Beheár
Complainant, by petition to rehear, complains of our holding that the Chancery Court had no jurisdiction of this suit because it was a case of “an equitable nature” under the value of $50, within the rule limiting that *672court’s jurisdiction to cases above that amount (T. C. A. sec. 16-603).
It is urged that the rule does not apply to a case like this; that the Chancery Court has jurisdiction of such a case however trifling its amount; that this jurisdictional limit as to amount does not apply to a suit, such as this, to establish a right, but only to a suit to recover a “debt or demand” — only “when the jurisdiction turns wholly upon the amount involved.”
This argument, we think, is unsound. As we have seen, the original equity rule was that the Chancery Court would not take jurisdiction of suits about “trifling matters,” or suits under the value of 10 pounds ($50).1 This limit as to amount applied in all eases in that court, and our statutes declared and continued it in force in “all cases” within the court’s inherent or “exclusive original jurisdiction” (1858 Code secs. 4280-4281, now T. C. A. sec. 16-603).
As we have seen, this section (603) was declaratory of the court’s pre-existing “exclusive original jurisdiction,” while other statutes, passed from time to time, have given that court an added or auxiliary or ancillary jurisdiction (1858 Code secs. 4282 (T. C. A. sec. 16-604), 4288 (T. C. A. sec. 23-1001), 4291 (T. C. A. sec. 23-1004) ; Acts 1877, Ch. 97; Acts 1915, Ch. 47 (T. C. A. sec. 16-602) ; Acts 1923, Ch. 29 (T. C. A. sec. 23-1102).
Section 603 declares that the Chancery Court “has exólusive original jurisdiction of all cases of an equitable nature, where the debt or demand exceeds fifty dollars *673($50.00),”. but “has no jurisdiction of any debt or demand or less valine tban fifty dollars ($50.00), unless otherwise specifically provided.”
This jurisdictional limit as to amount has not been narrowly restricted to suits to recover a debt or demand, but has been generally applied to all cases of an “equitable nature” under the value of $50. Thus, the court’s inherent or “exclusive original” jurisdiction turns upon two things: (1) the nature of the right and (2) the amount involved; that is, a case must have both requisites —must be (1) of “an equitable nature” and (2) of a value above $50 — to come within this class of the court’s jurisdiction.
But the above mentioned statutes, which have given the Chancery Court its other class of jurisdiction, its auxiliary or ancillary jurisdiction, have conferred such jurisdiction without limiting it as to amount. So, this auxiliary or ancillary jurisdiction turns not upon the amount involved but only upon the nature of the right of cause sued on — i. e., whether it comes within any of the cases defined by these statutes.
Such is the construction that has been given our statutes — the one dealing with the court’s “original” jurisdiction and the others conferring its ancillary jurisdiction. Putnam v. Bentley, 67 Tenn. 84, 85; Malone v. Dean, 77 Tenn. 336; Frazier v. Browning, 79 Tenn. 253; Tinsley v. Bryan, 148 Tenn. 256, 261, 255 S. W. 49, 50; Covert v. Nashville, C. & St. L. Ry., 186 Tenn. 142, 148, 208 S. W. (2d) 1008, 1 A. L. R. (2d) 154.
We cite two of these cases as illustrating the requisites of each class of the court’s jurisdiction.
*674First, Malone v. Dean, supra, was a snit to enforce a vendor’s lien on land for less than $50. Thus, it was a case (1) of an “equitable nature” (under sections 4280-4281 (603)), but not (2) of a value above $50. So, for lack of this latter requisite, the court had no jurisdiction of the case, even though there was no other remedy available.
Second, Putnam v. Bentley, supra, was a suit for less than $50 by a judgment creditor (under section 4282) to subject an equitable interest of his debtor that could not be reached by execution. Thus, since the case was one within the court’s ancillary jurisdiction under that statute, and the jurisdiction turned upon that fact alone and not upon the amount involved, the court had jurisdiction without regard to the amount.
In Frazier v. Browning, supra, the Court said it was settled “that the Court of Chancery has not jurisdiction in ordinary cases where the matter is less than $50.00, sections 4280-4281 being distinct and clear on this question. See Malone v. Dean, 9 Lea [336] 339 [77 Tenn. 336, 339].”
In Covert v. Nashville, C. & St. L. Ry., supra, [186 Tenn. 142, 148, 208 S. W. (2d) 1010] the Court pointed out that the “jurisdiction of the chancery court is limited by the amount only in those cases of an equitable nature where the chancery court has exclusive original jurisdiction”; that its ancillary jurisdiction is not limited by amount; and the Court further said:
“ ‘The term “original jurisdiction” of cases of an equitable nature evidently refers to that class of cases where the right of action itself is of an equitable nature, and not to those cases where the remedy *675is of such a nature as that a court of chancery only can apply.’ Tinsley v. Bryan, 148 Tenn. 256, 261, 255 S. W. 49, 50.”
Petitioner strongly relies on State v. Covington, 72 Tenn. 51, 58. That case, however, did not involve any question of jurisdiction of the Chancery Court, but only that of a Justice of the Peace — whether he could entertain a bill in the nature of a bill in Chancery to enforce a lien on land for less than $50. The Court held he could not, but went on to use the language relied on :
“For although by the Code, section 4281, Chancery Courts are declared to have ‘no jurisdiction of any debt or demand of less value than fifty dollars,’ yet this restriction only applies when the jurisdiction turns wholly upon the amount involved. If the jurisdiction to grant the relief sought is exclusively conferred upon the Chancery Court, the limitation does not apply.” 72 Tenn. 58.
With deference to the learned author, this statement that “this restriction applies only when the jurisdiction turns wholly upon the amount involved,” seems to be not only a dictum but also an inaccuracy. As we have seen, the court’s original jurisdiction turns upon both (1) the nature of the right and (2) the amount involved, while its ancillary jurisdiction turns not upon the amount but only on the nature of the right or cause sued on; so there is really no case where “the jurisdiction turns wholly upon the amount involved.”
And this dictum was expressly disapproved by the court in Malone v. Dean, supra, 77 Tenn. 341, 342, and is contrary to the later eases of Tinsley v. Bryan, supra and Covert v. Nashville, C. & St. L. Ry., supra.
*676This dictum, however, was still quoted with approval in Kenyon v. Russell, 5 Tenn. App. 401, 403, relied on by petitioner. That case, however, was a suit for damages, alleged to be in “excess of two thousand dollars,” for breach of warranty of title to 5/8 undivided interest in 200 acres of land. It was, therefore, not within the court’s original jurisdiction, but its auxiliary jurisdiction (Acts 1877, Ch. 97; Acts 1915, Ch. 47 (T. C. A. sec. 16-602)); and the quotation referred to was wholly beside the mark.
Petitioner cites Rutherford v. City of Nashville, 168 Tenn. 499, 79 S. W. (2d) 581, and DeLay v. City of Chattanooga, 180 Tenn. 316, 174 S. W. (2d) 929. These suits were filed under the Declaratory Judgments law (T. C. A. sec. 23-1102); and no question of the court’s jurisdiction was involved.
Petitioner relies on Wise v. McCanless, 183 Tenn. 107, 191 S. W. (2d) 169, as supporting his contention that the Chancery Court has jurisdiction of a suit to establish a right though no property or value is involved.
In that case, Wise paid for and was issued a license to operate a liquor store for a year and “invested his capital and efforts in the business.” The Commissioner made a regulation which would have had the effect of cancelling his license and destroying his business, without any fault on his part. It was held that he had a right to enjoin enforcement of the regulation, despite the fact that the Act provided that no person should be deemed to have “a property right” in such license. Obviously, this case does not support petitioner’s contention.
Petition also contends that his suit was really a suit “for the recovery of his 1949 Plymouth automobile which *677bad been seized under void process,” and which was worth $250; and that the suit was, therefore, above the jurisdictional limit and within the jurisdiction of the Chancery Court.
The suit, however, was not a suit in replevin or in detinue for possession of his car, but was a suit to annul the assessment of his personalty, and to enjoin enforcement of a distress warrant which had issued for his delinquent taxes in the sum of $32.48 (plus $10.24 interest and personalty, totaling $42.72), and had been levied on the car.
He alleged that the officers, unless restrained by injunction, would sell the car; and an injunction issued restraining and prohibiting defendants from “withholding your complainant’s 1949 automobile from him,” and restraining them from selling the car or taking any further step to collect the tax.
This injunction was issued and served on the defendants and, in obedience to its mandate, they ceased “withholding” it, released it to him. This is recognized by the final decree, which made the injunction permanent, discharged complainant and his sureties on his injunction bond, and adjudged his assessment to be void.
In such a case as this, it is well settled that the tax book and the assessment, after becoming delinquent, have the “force and effect of a judgment * * * from a court of record” (T. C. A. sec. 67-1305). St. Louis Basket & Box Co. v. Lauderdale County, 146 Tenn. 413, 415, 241 S. W. 99, 100; Alexander v. Henderson, 105 Tenn. 431, 435. 58 S. W. 648, 649.
*678And this suit was a suit to have this judgment declared void and to enjoin its execution, upon the ground that the assessment was void. Such being the case, it was a suit within the inherent, or “exclusive original” jurisdiction of the Chancery Court.
“ All suits to have void judgments so declared and to avoid voidable judgments” are suits of an equitable nature within the inherent or “exclusive original” jurisdiction of the Chancery Court (1 Crownover’s Gibson’s Suits in Chancery (5th ed.), sec. 29(29), id., sec. 860, pp. 62-64); and such jurisdiction is limited to cases of $50 and upwards (T. C. A. sec. 16-603).
Petitioner, however, insists that he should be allowed to maintain this suit in the Chancery Court to annul this assessment and the judgment thereon as void, and to enjoin its enforcement, because it is the only remedy which he had to obtain relief from this allegedly void assessment of his personalty for state and county taxes.
This, however, is a mistake. Petitioner had other remedies for relief. If his assessment was illegal or void, he might have asked a review of the assessment by the County Board of Equalization, and later by the State Board of Equalization. T. C. A. secs. 67-801 to 67-818, 67-821 to 67-830; Bank of Commerce & Trust Co. v. Senter, 149 Tenn. 569, 594-595, 260 S. W. 144.
And if the assessment and the distress warrant issued thereon were void, petitioner had a remedy at common law by certiorari to quash the execution. “The writ of certiorari does afford a proper remedy against a distress warrant illegally issued to collect taxes. Spears v. Loague, 6 Cold. 420 [46 Tenn. 420]; Mayor, etc. v. Pearl, *67911 Humph. 249 [30 Tenn. 249].” Alexander v. Henderson, 105 Tenn. 431, 435, 58 S. W. 648, 649.
Petitioner further contends that he has a right to maintain this suit as a class suit for himself and all other persons similarly situated; that this suit involves the validity of all personalty assessments in Davidson County since 1955, and that it, therefore, ‘ ‘ actually involves tens of thousands of dollars.”
This suit, however, was not brought as a class suit, not brought for or on behalf of anyone except complainant or petitioner; and it cannot be maintained as such a suit. See Covert v. Nashville, C. & St. L. Ry., supra.
The petition to rehear is denied at petitioner’s cost.
Hickerson and Shriver, JJ., concur.

 Chancellor Kent, Moore v. Lyttle, 4 Johns. Ch., N.Y., 183; Allen v. Demarest, 41 N.J. Eq. 162, 2 A. 655; Story’s Equity Pleadings (8th Ed.), secs. 500-502.